OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                           AUSTIN




              ,~
8onor8ble Gee. 2, Gheppaml
cempfrono
Austsn. tezw
DoarI;r.IbeppaHf




      ing April 14, 1946.    The- lea8e contrrot    call8
      for   1~ m month rental   and ia prryable    out of
      the f‘atbooR Fun&.
            *You will notioo     that this lo-&d con-
      tract   YSS 5sde prior    to the enactmmt  of the
      epprupriatioa    bill  for the ensuing bisnnim.
                                                                                                              849
tionorable      000.       2.        Sheppard        - page 2




                ‘II&all  thank 700 to advise        this depart-                                          .
        aamt   rhethc   this 18 4 t8lid    aontract      md
        whotber it ia aubjoot to tbo prwislona              of
        Senate   Bill 260.    In this oonneotion I call
        your attention     co Artiola  a869 and Article
        2667 IrC*rn., le8e.8

                Irtioiea              2663,        2666     and        2666      oi   the        Raiaad
civil    watut4a            bre       aa     follwa~

               .Art.            2867.         fn    orda          to    ou-ry         out the
        ;irwiaion8              of    thta     Aot        the    state          boarb       of
        Education           eholl           a meeting dealg-
                                           ammall;l         at
        nated         by   thorn         #et apart
                                      eaCil    yew,  out OS
        the ctrilable     ire4  cchool fund of the state
        an awiount stafflatent     to purchase     marl dFatrib-
        ute the necetmary school booka for the uae
        or the pupils      ot thia State    for the soholoa-
        tlo year enauiq.

                ma-t. 2666,    The State textbook fund of
        tUa      Stateshall oonalat      of tbo tund cot
        amide by the State Board of Edusrtlon         from
        tbe available     achool fund am la provided        for
        in  this  Aot, together     mitb   811 funds aacru-
        ins; from tbe #al4 of dimmed book8 and all
        moae78 dorited                  from the puWta8e                        of books
        ?rom boards                  of aohool trusteea   b7 private
        ind&ridurla,                  by sobools,   or Prom any other
         lo ur o e
                 .

                *A. 2869.      T h eState Doard o f Eduo a -
         tion shall    require iros the State 6uperlatend-
         4nt on Jul7 iirat      of 44oh year a report am to
         the funds neo44s4ry for the purohaae and dis-
         tributiun   of other n44444ary erpensea of
         soboot, boo&o for tbo regular      sahool   448410n
         of tbe folloting     your, and aaid board of Rlu-
         oation shmU lmvo the polrer       to 64t   apart fxwm
         the available     school fund ftle astimrtsd     amount
         with 26 par oont 4ddition81,        thi4 nbdlti4n41
         tin85 to be ustxi to ni44t eaerr;oncies    or aeeeasi-
         ties oauscd b7 unucua~ inoreose         in loholectio
         ottendanoe    or b7 uauourL and unior4se-        ox-
                                                                                                          850
honorable     Gee. 0.       Sheppard - p8ge 3



        p ena ea nndlo h o o olo nditio ua Tundr
                                              . trana-
        favrod la the tart book IWad mhall rrrPin
        peraanaatl~  in this fuawluntil expended, and
        ahall not lapmo to tEe fat4     at.tbe eloae of
        the Timal      Tear.            3he        st8ta      suprintrrrbent
        of Publlo Lnotruotio8 ahrll         be roqnirod te
        inolude     la tbe aforamtioaed        report to the
        L)tatO   Wnrd of 18duontion a ltrtoment         am to
        the    aaoumC of this fund rhieh is unapaaded,
        ad rnld amount        @ball be ooaa&0erod W the
        board in deters&lag          the neoaaaw      erpsadi-
         twos    f DT tslrtb44kS   for  tha iolloriay     Jonr.*

             In the gureral  Appropriation    Bill ot the 4lth
Legisl8ture    there mu opproprinted tot tbo Textbook
Dttiaioa    ot the Daprctmemt of I!Auo&tion, urder the head
of Niialntsfutmo and Ylsosllan40urm,       Xtaa 100, as follower

              lWfioe     sad d4po8ltory        8uppliea.    0xpr488,
        drayage,   printing,       stationery,     rent,  oontia-
        gear expanse,     freight       On used   boolrr, postage
        and her rant,     t414phona,        telegraph, tssasng4r
        mrvioe,    lntersst       and trarsl     4xp4aae,$19,000.004
        for  the reapeotlre        fiaoal    74ara of the biannlua~
               Correapoldlngl7,                    th4 bianmirl             appropriation         or
 tha 4nth     Legislature    for               the     Textbook Dlriaion,                 Itoa   87,
 dar      4k~ntemm44             and        i.ireeli4naous~            ie      4s    foll48r:

              kioe       and           depository              auppliea,            postage,
         aproas,   ilrryage,                telephone, pclat-    t414grrph,
        ing, atotionsry,   rant,   ooatingsnt   expanse, in-
        oluiling ir'bight 01) used textbooks,..~~,ooo.~o=
        for the re*psotLve    fir041 yenra.

               lo    take   it         to     be     that     tbs   rentUs           inquirui    about
 coo4 wIthin        the above           itome         aa .rent..
             In Opinion NO, O-3427 this deptwtmcnt                                         advised fou,
 lltb  resp4at  Co the comtruotloa     and opplia8tion                                      of Smnte
 ii111 NO, 266, 48 tb Leqfslature  , Ilogular Gesslon,                                      in the
 couru4 of which opinion ~4 atid:
UoDorablo       600.     11. smppatd       - pa&8 4



                lAs aatidtopain                 adndnlmtc~
        0laim   umlm thie leglolation,                    we ti@ it
        add rurthw   that a11 ront*1              agrmD*ats
        ud     leame*, whiob bat* not mxpirad pro-
        VimlSl;J,        Will    uatoMtiodl~         tamilute   on
        klmmt       a&     lDI3, the last       dy      of cho our-
        reDt  bi@lxdam* mm8uprs*     a-0 hu
        rulal that   @ho Dtate oumet bo booan up011
        a learn* oontraot that ortads bwoad the
        tw*par     period OOWred by the appropria-
        t&CD WdW           WhtO& t6atuS        thWWtiW          U’O
                    Port worth Crvalw     Clob t. 8bep
        ;xy:a       tea. $30, 83 8. u. (8) 800.
        Ttw#refore, ul    ot8te depart8mntm rtfmmtod
        by this, lcl&i~l~tioa  must wtw late      nw
        lea*. agtewsatm to trlre     alfeat   OD septw-
        bw 1s 1943,*
                ainre      you have this       opinion,  obtlousl~ you bars
preoeated the            dire&  question       her. us%.?’ oonmidermtion be-
oauae of doubt am to whether it oaverm the prement mitua-
tion, or possibly   you reek a rooonsideratioa    of the matter
if it im thet   broad.  The mttet   IS of ioportams,    md In
rler of' the taot that  tho above-quoted lmgnage     Smm our
former opition       was voluntarll~ ueal,   and not in rwponse
to a dire&      quwtion,     md in ordfw to rwwe     all dubiety
wrl8tww,      we hare @TSD the matter      a EW ard lndeperslsnt
oontxitlration~
                 8mtion         7,   Artio1s   VIU,      of the Constitution   de-
8lorwr

            allo money da811 b,e drfmn from t&w
      tr wl8~ b p t  in p utmml~    oef8peoiflo lp
      propri8tiom    a a d8
                          b yla w;  nor sh a llq
      appropriation   o fmoney bo nde for a long-
    * or tera than tvo pears.    l 0 l. .


             PUm two-year perlad begins        at the tlno these
appropriations       becomearatlcrble,   rather than from the
date OII rhioh the Act beeome8 legally         ef?eotire.      A gener-
al appropriation       act bocones BfiectiVe    - that iu, exist-
ing law -- upon tho day the oame im apptwed              by the Got-
ernot,    (360. 30, Art. III, Coast.)      but such ccnernl      appro-
priations     usually   PM mailable     for the biennium,      beda-
nlnf: SoptatDet 1 thereafter,        and eJrtend ror the petitted
 two years.      They ate thus valid    md ePteot.ioe Isr from the
                                                                                   852

i.iOUOrab~OY.0.        8.   SbSppW'd - Pe&O 6



he0  or thair pcccego and lpprotel, aoootdiaZ; to the&r
terse, but the ta ms thcccolClpccliiocll~ fiz the two-
yea period for cxpenditnro, co above ltated.

            Fort forth Cbrrlw      Club 7. Sheppard, 83 8. I.
(2) 600, w      OUT &lptOEO CWt     , OitOd in WI' OflDiOD itOr
0-8427, held     that a rectal lccco bct8ccc the Club cxl
tho Adjuwt       Yenera   iO? armly    parpemea, tar a term  ot
fir0 you%,      wac TO&d es ac.ln~ iD 00ntraTeDticn    of the acn-
~tltuLLoar   The five-year tern, under the oontr800, began
septwlMr 1, l@slr The lemmeo wtwd       into poroecclon of
th0 jWtW&OOO 011 tbt dote, Wd ttl0Frsrtt.tOOOUpiOd the
same for the easnlng mlr ~onthc - that     ic, up to Yaroh
1, 1938.   The Btete paid the ctfgulatcd   monthly rental8
ror the months  Of scptatilJet, Ootobet, RorQnber end neeem-
her, 1831, and J*rmaq end Pclwaary, 1932. lhO80 pe~cnta
mere made b7 arrrranta drama by tbc Comptroller            against  the
appropriation    wdc by the 4i!d Lcgielcture tor the Adjutant
f.icneral,o JJep8rtment, ~hioh approprl8tloa        begee,    o? Course,
September I, 1931, and ended At@uct         31, 1933. At tbe time the
oontraet    eat msde tbae   wa8 arellable      utir   the approprlrtlon,
money citirtcientto pey. the rentals        thereunder     for the teo
peata ooveted by much approprlatioar           Afts    tbc appropriation
fot th0 year eadi~g Aught 31, 1931, ma8 OXhaUOted, the Qo1~-
nor apprwcd     octtaia dcfioicneiec     for the AdLdjutantOeneral~8
DepWtWDt,

             Mr.       Juctioe   Crlta,   in   vriting   the opinion   for   the
 sup r 50c o ur t,
                 l1 36(

            8Tl10 Attorney Ceaeral      contend8 that
      tbe   Adjutaat   Uenerel 808 witheut     power to
      aiake a lea80 contraot      Tot a period of rite
      Y--D    ati,    bhatefore,   the contract   ma,
      and is, illegal.       In thio conneotlon,    the
      Attorney ocnerill     contends   that there *me
      no lw,    etprosg    or implied,   in for09 at
      t&b the     thta contract    ~08 entered Into
      to authorlao     lta ttakAagr V0 ate tompolled
      co sustain     t%s contention.     a l l,
            .ln tho case a?. bar the Adjutant    Lienor-
       al *aa limited   in his right to contraat    to
       ths amount of his qqz@oprlation   bill.    Ue
       *am also licited   by the tern oP such sppro-
                                                                                                                   85:
r;oaorable        Gee.      il.     Sheppud         - pago g



        priu#ioa.                 Uhen    Ire   attePptckl to go beyond
         the      powor. eonferrdb                 upon him br LOT, ha
        actel without                mthorlty           of   low,        und   au&
        sot maa and is                   told    and doom          not    bind    the
         state,        l l        l.

                     .1 1t 8wffio io ntto r a yua a t
                                                    th eB a t
        maa not authorirul ia the beginning,    md
        the only sot of rrtifioatioa   on the part   of
        the mgiolaturo ia the l   ppropriatioa bore
        undc aoasidar~tloDr     The Lqislwuro    bad
        no power to rake suoh oppropriatio8 ualoar
        at the very tine it 1as amdo there existed
        aoao ‘pr*oxirtiag laT* authoririnq     the
        same.  It im o b vlo u~Chat no lueh Lor then
         exi6tsd.~

                     no    present          situation        lo     controlled          by tho Uoeision
in    that     casOe  ki4WO at tho tiM the k&l'tiX-#OOdSlObOO ~a0
cxwutcil        there ram a.a oxioting appropriation  l’rolp rhiah the
rcntals        oould be -0,    mhiuh, howover, will  expire Anmat     sl,
lQ43. The oontraot , themfore,             ostondo beyond the atollablo
appropriatioa,     and 198 thereforo         raid, unleo8 eomo valid   pro-
exi8ting    law authoritod     it.    Yo quoted in tho boglming      OP
 this opinioa   those artioler       OP the statutes     which wore thought
to liavo axq poseiblo      boating upon tho subjwt, and in our opin-
icn   they  do not ounctitute      pra-erimtiog     14~ neoasm6x-y to t&o
oreatiunoi     a 1irb;Llity ag+alnat tbo Btato.

                     You   ~0        theretore respeothrll~                      wlvleed    that      it     ir
 the oplaion              oP tUs         department          the    leeso contraot            under         con-
 aldorotian   ‘la void.    War we hare                             said doos not           sffwt           tho
right    and rlutr rO8peOting poyrpoat                             Por the period           of     time
 prior to September     I,  1943.


                                                             Very truly           yours